PER CURIAM.
This is an appeal from an order denying a motion under I.C.R. 35 to reduce a unified sentence imposed for robbery. The appellant, Roxy Anna Yates, was sentenced to the custody of the Board of Correction for an indeterminate term of life with a minimum period of confinement of ten years. We affirm.
The appellant pled guilty to the robbery of a bank in Boise. She was 42 years old and had an extensive prior criminal record. At the sentencing proceeding, it was indicated to the judge that the reason Yates committed the crime was so she could reenter the penitentiary, where she felt more comfortable than living outside a penal facility. In determining an appropriate sentence, the court considered the sentencing goals of protection of society, deterrence, retribution and rehabilitation. See State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct.App.1982). Several weeks after the sentence was imposed and the judgment of conviction was entered, Yates moved for a reduction of her sentence. Her motion was summarily denied by the court without further hearing. The court noted that “[t]he *626matters relevant for sentencing were considered by the court. There is no additional information in support of the motion that would cause the court to reconsider the sentence.”
Because Yates’ motion was not filed within time to preserve an appeal from the judgment of conviction and sentence, we will not conduct a direct review of the court’s sentencing discretion. I.A.R. 14. We can only review the exercise of the court’s discretion in arriving at its decision to deny the Rule 35 motion.
Where a sentence is not challenged as to its legality, a Rule 35 motion is a plea for leniency, addressed to the sound discretion of the sentencing court. State v. Forde, 113 Idaho 21, 740 P.2d 63 (Ct.App.1987). The question on appeal is whether the facts in the record show that the court abused its discretion in refusing to grant the leniency requested. State v. Wright, 114 Idaho 451, 757 P.2d 714 (Ct.App.1988). In this case, no supplemental information was submitted with Yates’ motion to reduce her sentence. The sentence was within the limit which could have been imposed for robbery. I.C. § 18-6503. The sentence was also reasonable in light of the offense, the character of the offender, and the sentencing criteria. In the absence of any factual information to support Yates’ motion, beyond the record existing when she was initially sentenced, we are unable to conclude that the district court abused its discretion by denying the motion to modify the sentence. State v. Sutton, 106 Idaho 403, 679 P.2d 680 (Ct.App.1984).
Accordingly, the order denying the motion for reduction of sentence is affirmed.